Citation Nr: 0404080	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  00-24 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance 
benefits under Chapter 35 of Title 38.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active naval service from October 1974 to 
October 1976 with 12 years, 4 months, and 28 days of prior 
active service.    

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

VA has enhanced duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While the 
appellant was informed of pertinent provisions of the VCAA in 
a March 2002 Supplemental Statement of the Case, the 
appellant was not notified of what evidence should be 
obtained by her and what evidence would be obtained by VA.  
The Board no longer has authority to attempt to cure VCAA 
deficiencies.  See Disabled American Veterans v. Secretary of 
Veterans Affairs 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, a remand in necessary to ensure compliance with 
the provisions of the VCAA, VA implementing regulations, and 
the Court's decision in Quartuccio.

In addition to the foregoing, under pertinent VA regulations, 
the death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312 (2003).  
While the veteran had not established service connection for 
any disability during his lifetime, the Board notes that 
private treatment records show that he had been diagnosed 
with diabetes mellitus and had been receiving treatment for 
this disability.  VA regulations provide that service 
connection will be awarded on a presumptive basis for certain 
disabilities that have been associated with exposure to 
certain herbicide agents.  In particular, service connection 
may be awarded for Type 2 diabetes, even if there is no 
record of such disease during service, if the veteran served 
in the waters offshore Vietnam or in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam at any time during the period from 
January 9, 1962, to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6); 
3.309(e).

The appellant has asserted that the veteran performed river 
patrol duty and worked on an Admiral's staff in Vietnam 
during active duty.  While the veteran's service medical 
records do not show any service in Vietnam, his service 
personnel records have not been associated with the claims 
folder.  As these records are potentially probative, they 
must be obtained.  If the record reflects that the veteran 
had active service in Vietnam or the waters off shore 
Vietnam, a VA medical opinion should be obtained to determine 
the link or connection, if any, between the veteran's death 
and his diabetes mellitus.  

Finally, the Board notes that the record does not reflect 
that the RO has complied with its duty under 38 C.F.R. § 
3.159(b) (2003) to request the appellant to submit any 
pertinent evidence in her possession and that the RO should 
therefore adjudicate the appellant's claims on a de novo 
basis after all appropriate notification and development of 
the record has been completed.  

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center, in Washington, D.C.,) for the following:

1.  The RO should send the appellant a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notification that 
she should submit any pertinent evidence 
in her possession.  

2.  The RO should undertake appropriate 
development to obtain the veteran's 
service personnel records and undertake 
any other indicated development to verify 
the veteran's alleged service in Vietnam.

3.  The RO should also undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the appellant.  If the RO 
is unable to obtain any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and her 
representative and request them to submit 
the outstanding evidence. 

4.  If the veteran had service in Vietnam 
during the requisite period, to include 
service off the shores of Vietnam with 
visitation to Vietnam, the RO should 
arrange for an appropriate physician to 
review the claims folder and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's diabetes 
caused or chronically worsened his fatal 
heart disease or otherwise played a 
material causal role in his death.   The 
rationale for the opinion must also be 
provided.

5.  Thereafter, the RO should undertake 
any other development it determines to be 
indicated.  It should then readjudicate 
the issues on appeal based on a de novo 
review of the pertinent evidence and 
without regard to any prior adjudications 
of the claims.  If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F. 
R. § 20.1100(b) (2002).



